DETAILED ACTION
Claims 1-28 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation of 15/466,663 filed on 03/22/2017 became U.S. Patent #10,687,252, which has a provisional application 62/401,059 filed on 09/28/2016.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 06/08/2020, 06/02/2021 and 10/05/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Examiner’s Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring two things to the Applicant's attention. First, all the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2020/0169375 A1).
Regarding claim 1, Yi teaches a method of wireless communication, operational at a scheduling entity, comprising: 
defining at least a first bandwidth group (BWG) having a first bandwidth span and a second BWG having a second bandwidth span (multiple of Time resource group (TRG) in the resource allocation (different numerology) and multiple orthogonal symbol in each TRG see Yi: Fig.7; Fig.12; Fig.21), wherein each of the first bandwidth span and the second bandwidth span correspond to at least a minimum bandwidth span for which at least one transmission parameter remains constant in all resource blocks inside the 
 frequency division multiplexing a symbol in a plurality of symbols between the first BWG and the second BWG (multiplexing option among different numerology see Yi: ¶[0184-0185]; Fig.11);
defining a guard band in the frequency domain to reduce interference between adjacent resource blocks in the first BWG and the second BWG (guard period (GP) to reduce overall latency and minimized scheduling/encoding latency see Yi: ¶[0072]; ¶[0291]; Fig.21-22); and 
transmitting, to a scheduled entity, the symbol via the first BWG and the second BWG(downlink communication from the base station 20 to UE10 include the radio frame with TRG (different numerology) see Yi: Fig.1-2; ¶[0050]).
Regarding claim 2, Yi taught the method of claim 1 as described hereinabove. Yi further teaches wherein the at least one transmission parameter includes at least one of: a precoder, rank, modulation order, power inside each bandwidth group, or numerology (frequency resource group (FRG) and time resource group (TRG) and different numerology see Yi: [0092]; Fig.7; Fig.21).  
Regarding claim 3, Yi taught the method of claim 2 as described hereinabove. Yi further teaches wherein the numerology is a combination of subcarrier spacing and cyclic prefix (CP) overhead (subcarrier and CP length see Yi: abstract; ¶[0012]), and the subcarrier spacing is scaled while keeping constant the CP overhead as a percentage 
Regarding claim 4, Yi taught the method of claim 1 as described hereinabove. Yi further teaches wherein the defining the guard band further comprises: defining a third bandwidth span, occupying a frequency range between the first bandwidth span of the first BWG and the second bandwidth span of the second BWG, as the guard band (guard band between the DL mini-Sf and UL min-SF see Yi: Fig.21; ¶0307]; Fig.13).  
Regarding claim 5, Yi taught the method of claim 1 as described hereinabove. Yi further teaches wherein the defining the guard band comprises: defining the second BWG as the guard band (guard band (second part) between the DL mini-Sf (first part) and UL min-SF (3rd Part) see Yi: Fig.21; ¶0307]; Fig.13).  
Regarding claim 6, Yi taught the method of claim 1 as described hereinabove. Yi further teaches wherein the first BWG comprises at least a first resource block, the second BWG comprises at least a second resource block, the first resource block shares a boundary in the frequency domain with the second resource block (downlink (DL), guard period (GP) and uplink (UL) see Yi: Fig.12; ¶[0216-0218]), and wherein the defining the guard band comprises: defining the first resource block as the guard band (special subframe in Guard period (GP) portion in the beginning of resource “place special subframes in GP portion to minimize the impact from GP on mini-subframes as shown in FIG. 21
Regarding claim 7, Yi taught the method of claim 1 as described hereinabove. Yi further comprising: simultaneously occupying the minimum bandwidth span in the time domain with a neighboring scheduling entity (occupy resource allocation in different numerology see Yi: Fig.13 Fig.25; ¶[0324]).
Regarding claims 8-14, they are rejected for the same reason as claims 1-7 as described hereinabove. Regarding claim 8, claim 8 recites a scheduling entity apparatus that perform the same functionalities of method of claim 1 (Base station 200 see Yi: Fig.26).
Regarding claims 15-21, they are rejected for the same reason as claims 1-7 as described hereinabove. Regarding claim 15, claim 15 recites a scheduling entity apparatus that perform the same functionalities in method of claim 1 (Base station 200 see Yi: Fig.26).
Regarding claims 22-28, they are rejected for the same reason as claims 1-7 as described hereinabove. Regarding claim 8, claim 8 recites an article of manufacture that perform the same functionalities in method of claim 1 (Base station 200 see Yi: Fig.26).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


December 3, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478